Title: From William Stephens Smith to Abigail Amelia Adams Smith, 29 March 1812
From: Smith, William Stephens
To: Smith, Abigail Amelia Adams



my dear:
Lebanon, March 29, 1812.

I received your letter of the 6th instant, and mourn most sincerely with you for the loss your brother and sister have met with in the death of their amiable child. You wonder why it was sent to entwine itself around your hearts, and then to be thus snatched away, is amongst the mysterious ways of Providence. Read Parnell’s Hermit:
“Be taught by these, confess the Almighty just,
And where you can’t unriddle, learn to trust.”
This stroke must fall very heavy upon your sister, who always appeared full of sweet, charming sensibilities towards her children, and brings to my recollection a few lines of Watts:
“Children, these dear young limbs, these little other selves, how they dilate the heart to wider dimensions, and soften every fibre, to increase the mother’s sad capacity of pain.”
I would request you to present my sincere condolence to your brother and sister on this distressing subject; but believing that premature consolation is but the remembrance of sorrow, it may perhaps be well to omit it.
I am apprehensive your good mother is surfeited by the length of my letter in answer to her interrogatories; but I still think there has been too much talk of war. I recollect a speech of a member in the British House of Commons in opposition to immediate war measures, which became a subject of debate, in answer to a warm war speech, not inapplicable to our Congressional talk. He said: “It is very easy, Mr. Speaker, to talk big, either within doors or without; and considering the spirit of resentment that has been industriously stirred up in the nation, I know it would be mighty popular in us to come to vigorous resolutions immediately, but I do not know if it would be mighty wise.”
I am sure it would not be wise, as long as there are any hopes of obtaining redress by peaceable means; and even when we came to an end of all our hopes in this way, we ought not to begin to talk till we are ready to act. Threatening speeches, or even threatening resolutions, are but words.
They are vox et preterea nihil; and therefore the less they are made use of the better: but if any such are ever made use of, they ought to be instantly followed with suitable actions; for if they are not, those who have injured us will despise our menaces, and the whole world will laugh at our folly.
They all join in love and affection to you, with / Yours, affectionately,
W. S. Smith.